DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 31, 2020.
This office action is in response to amendments and/or Remarks filed on October 11, 2022. In the current amendment, claims 1, 8, and 15 are amended. Claims 2, 9, and 16 were previously cancelled. Claims 1, 3-8, 10-15, and 17-20 are pending. 
In response to amendments and/or Remarks filed on October 11, 2022, the claim objections applied to claims 1, 3-8, 10-15, and 17-20, made in the previous office action, has been withdrawn.
In response to amendments and/or Remarks filed on April 6, 2022, the 35 U.S.C. 112 claim rejection applied to claims 1, 3-8, 10-15, and 17-20, made in the previous office action, has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, 
Step 1: 
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One: 
Claim 1 recites the following limitations: 
in response to the request: 
identifying a set of ML pipelines based on the domain;
generating, using a user preference model, a first ordering of the set of ML pipelines based on the runtime statistics and user preferences; and
updating the user preferences based on the ML selection to obtain updated user preferences;
after updating the user preferences:
in response to the second request: 
generating, using the user preference model, a second ordering of the set of ML pipelines based on the runtime statistics and the updated user preferences;
	
This/These limitation(s) require identifying a set of ML pipelines based on domain (corresponds to observation and judgement, observing/judging that the pipelines are based on a domain), generating an ordering of the ML pipelines based on runtime statistics and user preferences (corresponds to evaluation with assistance of pen and paper, evaluating an order of pipelines), updating user preferences (updating user preferences in response to a selection corresponds to evaluation with assistance of pen and paper), and generating a second ordering of the ML pipelines based on runtime statistics and updated user preferences (corresponds to evaluation with assistance of pen and paper). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper. Thus, claim 1 recites an abstract idea.

Step 2A Prong Two:
The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are:
obtaining, by a machine learning (ML) execution environment, a request for a ML pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset;
obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset;
and presenting the first ordering, the runtime statistics, and a first notification based on the first ordering to the client,
obtaining, in response to the presenting, a ML selection that specifies a selected ML pipeline of the set of ML pipelines;
providing the selected ML pipeline to the client;
after obtaining the selected ML pipeline, initiating, by the client, execution of the selected ML pipeline in a ML execution environment to generate a trained machine learning model; 
obtaining a second request for a second ML pipeline selection from the client, wherein the second request comprises the training dataset and the domain of the training dataset;
presenting the second ordering, the runtime statistics, and a second notification based on the second ordering to the client;
and obtaining, in response to the presenting the second ordering, the runtime statistics, and the second notification based on the second ordering to the client, a second selection that specifies a second selected ML pipeline of the set of ML pipelines.

Instructions to apply the abstract idea on generic computer components (…initiating, by the client, execution of the selected ML pipeline in a ML execution environment to generate a trained machine learning model) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). 
Further, the recitation of: 
obtaining, by a machine learning (ML) execution environment, a request for a ML pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset;
obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset;
and presenting the first ordering, the runtime statistics, and a first notification based on the first ordering to the client,
obtaining, in response to the presenting, a ML selection that specifies a selected ML pipeline of the set of ML pipelines;
providing the selected ML pipeline to the client;
after obtaining the selected ML pipeline…
obtaining a second request for a second ML pipeline selection from the client, wherein the second request comprises the training dataset and the domain of the training dataset;
presenting the second ordering, the runtime statistics, and a second notification based on the second ordering to the client;
and obtaining, in response to the presenting the second ordering, the runtime statistics, and the second notification based on the second ordering to the client, a second selection that specifies a second selected ML pipeline of the set of ML pipelines.
amounts to recitation of insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). Therefore, claim 1 is directed to an abstract idea. 

Step 2B: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (…initiating, by the client, execution of the selected ML pipeline in a ML execution environment to generate a trained machine learning model) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. Further, the following recitation of insignificant extra-solution activity: 
obtaining, by a machine learning (ML) execution environment, a request for a ML pipeline selection from a client, wherein the request comprises a training dataset and a domain of the training dataset;
obtaining, in response to the presenting, a ML selection that specifies a selected ML pipeline of the set of ML pipelines;
providing the selected ML pipeline to the client;
after obtaining the selected ML pipeline…
obtaining a second request for a second ML pipeline selection from the client, wherein the second request comprises the training dataset and the domain of the training dataset;
and obtaining, in response to the presenting the second ordering, the runtime statistics, and the second notification based on the second ordering to the client, a second selection that specifies a second selected ML pipeline of the set of ML pipelines.

amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ". Accordingly, this/these additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional.
The following recitation of insignificant extra-solution activity: 
and presenting the first ordering, the runtime statistics, and a first notification based on the first ordering to the client,
presenting the second ordering, the runtime statistics, and a second notification based on the second ordering to the client;

amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”. Accordingly, this/these additional element(s) does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional.

Finally, the following recitation of insignificant extra-solution activity: 
obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset;
amounts to insignificant extra-solution activity of data gathering, see MPEP 2106.05(g). According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (previously cited). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model, thus rendering “obtaining runtime statistics for the set of ML pipelines using the domain and at least a portion of the training dataset” in claim 1 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 3, 
Claim 3 depends on claim 1, and only includes additional limitations drawn to mental processes (providing inputs of each ML pipeline in the set of ML pipelines into a prediction model to generate the runtime statistics), providing inputs into a prediction model to generate runtime statistics corresponds to evaluation with assistance of pen and paper. This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 4, 
Claim 4 depends on claim 3, and only includes additional limitations drawn to mental processes (wherein the inputs comprise at least one of: a size of the training dataset, a type of ML algorithm associated with each ML pipeline, a number of hyper-parameters of each ML pipeline, and a standard dataset.), this corresponds to observation/evaluation of the inputs (with assistance of pen and paper). This/These claim(s) do not recite any additional elements beyond those recited in claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 5, 
Claim 5 depends on claim 3, and only includes additional limitations drawn to mental processes (wherein the runtime statistics comprise a plurality of criteria: and wherein the criteria comprise at least one of: an accuracy, a training cost, a training speed, an inferred cost and an inferred speed of each ML pipeline), this corresponds to observation/evaluation of the runtime statistics, including determining the criteria of runtime statistics (with assistance of pen and paper). This/These claim(s) do not recite any additional elements beyond those recited in claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 6, 
Claim 6 depends on claim 3, and only includes additional limitations drawn to mental processes (updating the prediction model based on the ML pipeline telemetry), updating a prediction model based on telemetry corresponds to evaluation with assistance of pen and paper. Claim 6 includes an additional element that amounts to recitation of insignificant extra-solution activity of data gathering (obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and) MPEP 2106.05(g). According to MPEP 2106.05(d)(1), "A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360,1368, 125 USPQ2d 1649,1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: ...(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)." In accordance with the MPEP, the following factual determination is based on the technical publication: Lackman et al., US 20180211333 A1, (previously cited). Lackman et al. in Para [0062]: “The machine learning training engine 205 applies the trained machine learning model 135 shown in FIG. 4 to the features of the validation set to quantify the accuracy of the machine learning model 135. Common metrics applied in accuracy measurement include: Precision=TP/(TP+FP) and Recall=TP/(TP+FN), where precision is how many the machine learning model 135 correctly predicted (TP or true positives) out of the total it predicted (TP+FP or false positives), and recall is how many the machine learning model 135 correctly predicted (TP) out of the total number of features that did have the property in question (TP+FN or false negatives).” discloses that it is common to use precision or recall to obtain the accuracy of a trained machine learning model, therefore it is common to obtain accuracy measurements for a machine learning model and obtain machine learning telemetry of the execution of the model, thus rendering “obtaining ML pipeline telemetry associated with execution of the selected ML pipeline; and” in claim 6 routine and conventional. As such, the insignificant extra-solution activity is considered well-understood, routine, and conventional. Therefore, the claim is not patent eligible.

Regarding Claim 7, 
Claim 7 depends on claim 6, and only includes additional recitation of generally linking the abstract idea to a particular technological environment or field of use (wherein the ML pipeline telemetry is obtained from a ML pipeline execution environment in which the selected ML pipeline is executing) which cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)) and does not provide an inventive concept. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 8, 
	Claim 8 is directed to A system comprising a processor and memory, which is directed to a machine, one of the statutory categories. Claim 8 recites: “A system, comprising: a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising:” which executes a process similar to the method of claim 1 and has limitations similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 8 remains subject matter ineligible. 

Regarding Claim 10, 
	Claim 10 is dependent on claim 8 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied against claim 3. This/These claims do not recite any additional elements beyond those recited in independent claim 8 or claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible. 

Regarding Claim 11, 
	Claim 11 is dependent on claim 10 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied against claim 4. This/These claims do not recite any additional elements beyond those recited in claim 10 or claim 4, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 12, 
	Claim 12 is dependent on claim 10 and recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied against claim 5. This/These claims do not recite any additional elements beyond those recited in claim 10 or claim 5, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 13, 
	Claim 13 is dependent on claim 10 and recites limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied against claim 6. This/These claims do not recite any additional elements beyond those recited in claim 10 or claim 6, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 14, 
	Claim 14 is dependent on claim 13 and recites limitations similar to the limitations recited in claim 7, therefore is rejected with the same rationale applied against claim 7. This/These claims do not recite any additional elements beyond those recited in claim 13 or claim 7, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 15, 
	Claim 15 is directed to A non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories. Claim 15 recites: “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising” which executes a process similar to the method of claim 1 and has limitations similar to the method of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 15 remains subject matter ineligible.

Regarding Claim 17, 
	Claim 17 is dependent on claim 15 and recites limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied against claim 3. This/These claims do not recite any additional elements beyond those recited in independent claim 15 or claim 3, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 18, 
	Claim 18 is dependent on claim 17 and recites limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied against claim 4. This/These claims do not recite any additional elements beyond those recited in claim 17 or claim 4, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 19, 
	Claim 19 is dependent on claim 17 and recites limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied against claim 5. This/These claims do not recite any additional elements beyond those recited in claim 17 or claim 5, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.

Regarding Claim 20, 
	Claim 20 is dependent on claim 17 and recites limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied against claim 6. This/These claims do not recite any additional elements beyond those recited in claim 17 or claim 6, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject matter ineligible.


Response to Arguments
Regarding Claim Objections: 
Applicant’s argument: 
Claims 1, 3-8, 10-15, and 17-20 are objected to as including minor typographical errors. See Action at page 2. Applicant respectfully asserts that, by way of this reply, claims 1, 3-8, 10, 15, and 17-20 have been amended as suggested by the Examiner. Accordingly, Applicant respectfully requests withdrawal of these objections.

Response: 
	Applicant’s argument has been fully considered. The claim objections applied to claims 1, 3-8, 10-15, and 17-20 have been withdrawn. 

Regarding 35 U.S.C. 112 Claim Rejections:
Applicant’s argument: 
Claims 1, 3-8, 10-15, and 17-20 stand rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Applicant respectfully asserts that the deficiency noted by the Examiner has been addressed by way of this reply. Accordingly, Applicant respectfully requests withdrawal of the rejection. 

Response: 
	Applicant’s argument has been fully considered. The 35 U.S.C. 112(b) rejections applied to claims 1, 3-8, 10-15, and 17-20 have been withdrawn due to amendments to claims 1, 8, and 15. 

Regarding 35 U.S.C. 101 Claim Rejections:
Applicant’s argument: 
Independent claim 1, as amended, requires obtaining a request for a ML pipeline selection from a client, identifying a set of ML pipelines for the set of ML pipelines using a domain of the training dataset, using a user preference model to generate an ordering of the set of ML pipelines based on obtained runtime statistics, and initiating execution of a ML pipeline in a ML execution environment. Applicant asserts that no portion of the claim setting forth such actions recites, describes, or otherwise sets forth any judicial exception, much less one that is a mere “mental process”.

The Examiner asserts that the steps of obtaining, generating, and initiating execution “encompass identifying a set of ML pipelines based on the domain (identifying pipelines based on the domain of the data corresponds to observation and judgement) and generating an ordering of the set of ML pipelines based on runtime statistics and user preferences (ordering a set of pipelines corresponds to evaluation with assistance of pen and paper).” Applicant asserts that, as amended, independent claim 1, does not involve or is based on anything relating to humans performing mental judgements and statistical analysis, such an “abstract idea” is not recited in independent claim 1. Thus, the analysis should end, and the independent claims should be considered patent eligible.

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Independent claim 1 contains limitations that under broadest reasonable interpretation, fall under mental processes that can be accomplished with assistance of pen and paper. The following limitations of claim 1: 
in response to the request: 
identifying a set of ML pipelines based on the domain;
generating, using a user preference model, a first ordering of the set of ML pipelines based on the runtime statistics and user preferences; and
updating the user preferences based on the ML selection to obtain updated user preferences;
after updating the user preferences:
in response to the second request: 
generating, using the user preference model, a second ordering of the set of ML pipelines based on the runtime statistics and the updated user preferences;
falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper because these limitations require: 
identifying a set of ML pipelines based on domain (corresponds to observation and judgement, observing/judging that the pipelines are based on a domain), generating an ordering of the ML pipelines based on runtime statistics and user preferences (corresponds to evaluation with assistance of pen and paper, evaluating an order of pipelines), updating user preferences (updating user preferences in response to a selection corresponds to evaluation with assistance of pen and paper), and generating a second ordering of the ML pipelines based on runtime statistics and updated user preferences (corresponds to evaluation with assistance of pen and paper). This falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with assistance of pen and paper. Thus, claim 1 recites an abstract idea.

The only additional elements of claim 1 are directed to recitation of insignificant extra-solution activity of data gathering, which is proved to be well understood, routine, and conventional with Berkheimer evidence including MPEP 2106.05(d) and instructions to apply the abstract idea on generic computer components. Please see pages 3-9 of this office action for a detailed analysis of claim 1. Finally, applicant’s arguments do not contain specific arguments regarding why the limitations of independent claim 1 are not considered, under BRI, to fall under a mental process. 

Applicant’s argument: 
Specifically, the independent claims, as amended, integrate all concepts therein into the
practical applications. As to amended independent claims 1, 8, and 15, the concepts therein are
integrated into a practical application of executing a machine learning pipeline in a machine
learning pipeline environment. The execution of a ML pipeline is based on the identification of
the selected ML pipeline using a user preference model. Applicant respectfully asserts that such
actions are clearly a practical application into which the concepts in amended independent claims
1, 8, and 15 are integrated. As such, the claims are not “directed” to an abstract idea, and the
rejection should be withdrawn.

Response: 
Applicant’s arguments have been fully considered but are not persuasive. MPEP 2106 asks whether the additional elements integrate the judicial exception into a practical application. The question is not whether the claim limitations integrate, it is whether the additional elements integrate the judicial exception into a practical application. 

The additional elements of claim 1 are directed to Instructions to apply the abstract idea on generic computer components and insignificant extra-solution activity of data gathering, which cannot integrate the abstract idea into a practical application. Please see pages 3-9 of this office action for a detailed analysis of claim 1. 

Applicant’s Argument:
"Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims 'must be considered as a whole."' [citation omitted] Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim". MPEP § 2106. Here, the Examiner has failed to consider any additional claim elements, either individually or as a whole. The Examiner has failed to set forth a prima facie case of patent ineligibility by failing to perform a proper analysis under Step 2B. As such, the rejection should be withdrawn.

Response: 
Applicant’s arguments have been fully considered but are not persuasive.  The Step 2B analysis of the 101 rejection for claim 1 was considered in pages 6-9 of this office action and every previous office action. All additional elements were considered, whether individually or as a whole. Please see the aforementioned pages of this office action for more detail. 

Applicant’s argument: 
Applicant asserts that the invention is directed to an improvement in the technical field of data analysis by "(i) [improving] the current evaluations of machine learning algorithms", (ii) "increasing the number of criteria used in prediction models from only one criterion such as accuracy as current evaluations implement", and (iii) "providing an explanation of a personalized ordering of ML pipelines provided to users". Specification at paragraph [0079]-[0080]. As such, the claim represents an improvement to the functioning of computers and a technical field. Therefore, the claim is patent eligible under Step 2B, and the rejection should be withdrawn.

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Applicant’s arguments are not commensurate with the claim limitations of claim 1. There are no additional elements in claim 1 that are directed to improving the current evaluations of machine learning algorithms, increasing the number of criteria used in prediction models, or providing an explanation of a personalized ordering of ML pipelines. The additional elements of claim 1, as mentioned above, are directed to recitation of instructions to apply the abstract the abstract idea on generic computer components and insignificant extra-solution activity that is proved to be well-understood, routine, and conventional. Therefore, these additional elements do not provide any alleged improvement that the Applicant mentions. Please note, MPEP 2106.05(a) states the following: 
“It is important to note, the judicial exception alone cannot provide the improvement. The improvement must be provided by one or more additional elements”
Therefore, any alleged improvement that the Applicant mentions must be provided by an additional element of claim 1, not a limitation of claim 1 that was determined to fall under an abstract idea, under broadest reasonable interpretation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125